DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 13, 2022.
	Claims 1, 8, and 15 are amended.  Claims 1-3, 5-10, 12-17, and 19 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1:
A correlation module configured to determine a numerical correlation value…
A sorting and display module configured to take an action as a function of the correlation value.
A recalculation module to calculate a numerical revised rating value…
Sorting and display module to display the revised rating value
In claim 8:
A recalculation module to calculate a numerical revised rating value
A sorting and display module to display the revised rating value
In claim 15:
A correlation module configured to receive feedback information associated with the second user…
Correlation module configured to determine a correlation value…
A recalculation module configured to calculate a revised rating value…
A sorting and display module configured to display the numerical revised rating value
Per the dependent claims:
Per claim 7:
A group consensus module configured to receive a group activity selection from a first user associated…
Per claim 16:
The sorting and display module is configured to display the correlation value
Per claim 17:
The sorting and display module is configured to sort a plurality of feedbacks as a function of the correlation value.
Per claim 19:
A social connection configured to determine a social connection recommendation as a function of the correlation value.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 8, and 15, which are similar in scope, Applicant recites: 
"wherein the processor is configured to, in response to a physically implemented input to the system, designate at least one of the first user and the second user as a host."
Applicant has support for designating the second user as a host in pars 036 and 037:
"The method 900  may begin at block 902 when a user such as the second user of the previous examples decides to host or initiate a group activity."
"The method 1000 may begin at  block 1002 when a user such as the second user of the previous examples decides to host or initiate a group activity by selecting a group activity."
Applicant does not have support for designating the first user as a host because Applicant has not disclosed that in the original disclosure.  
Therefore, Applicant has introduced new matter into the claims.
Claims 1, 8, and 15 are rejected for introducing new matter.  Claims 2, 3, 5-7, 9, 10, 12-17, and 19 are rejected for being dependent on claims 1, 8, and 15.  
Therefore, claims 1-3, 5-10, 12-17, and 19 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-3, 5-7, 15-17, and 19 are a system, which is a machine.
Claims 8-10 and 12-14 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
Determine a numerical correlation value between the first preference profile and the second preference profile by increasing a base correlation value in response to similarities between the first preference profile and the second preference profile and by decreasing the base correlation value in response to differences between the first preference profile and the second preference profile;
Sorting and [presenting] as a function of the correlation value
Calculate a numerical revised rating value as a function of the correlation value to [present] the numerical revised rating value.  
wherein the first preference profile is generated as a function of answers provided to a preference assessment completed by a first user and the second preference profile is generated as a function of answers provided to the preference assessment completed by a second user
designate at least one of the first user and second user as a host.
The abstract idea of claim 8 is defined as:
A method, comprising:
Generate a first preference profile and a second preference profile
Compare the first preference profile and the second preference profile; and
Take an action as a function of the comparison between the first preference profile and the second preference profile
Wherein taking the action comprises calculat[ing] a numerical revised rating value and sorting and [presenting] to [present] the numerical revised rating value
and wherein the first preference profile is generated as a function of answers provided to a preference query completed by a first user and the second preference profile is generated as a function of answers provided to the preference query completed by a second user
designate at least one of the first user and second user as a host.
The abstract idea of claim 15 is:
A first preference profile associated with a first user and a second preference profile associated with a second user;
Receive feedback information associated with the second user, 
Determine a correlation value between the first preference profile and the second preference profile;
Calculate a revised rating value as a function of the correlation value;
[present] the numerical revised rating value
wherein the first preference profile is generated as a function of answers provided to a preference query completed by a first user and the second preference profile is generated as a function of answers provided to the preference query completed by a second user
designate at least one of the first user and second user as a host.
As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  The first and second preference profiles, whether generated or stated as existing, can exist mentally as profiles of individual's preferences (individual choices, statements made by an individual).  One can recall these or generate them mentally from ideas about the individual.  Then, feedback information can be received or profiles can be compared mentally, though observation and judgement.  Then, a correlation value can be calculated mentally or on pen and paper, using predefined rules, for instance, by assigning certain numbers or weights to different preferences and then calculating cosine similarity, which can be done using paper with a pen.  Information could further be sorted, so that it could be presented, on paper with a pen, such as by writing information in a table.  Then, this value could be multiplied by another number to calculate a revised rating value, or another arithmetic operation performed, which could be done mentally or with pen and paper.  Then, the revised rating value could be presented verbally or on paper, which is a further mental process.  Finally, first/second preference profiles could be generated as a function of answers mentally, by applying a rubric or key to answers given by a user.  Therefore, the steps of the abstract idea, taken from the independent claims, could be performed mentally with pen and paper.  Claims 1, 8, and 15 therefore recite an abstract idea.   
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
The independent claims recite the following additional elements:
Per claim 1:
A system
A memory
A processor configured to operate as a correlation module
A processor configured to operate as a sorting and display module
Operating a processor as a recalculation module
Operating a processor as the sorting and display module
Displaying information
wherein the processor is configured to, in response to a physically implemented input to the system,
Per claim 8:
Operating a processor to [perform abstract idea steps]
Operating a processor as a recalculation module
Operating a processor as a sorting and display module
operating a processor to designate, in response to a physically implemented input to the system
Per claim 15:
A system comprising
A memory comprising
A processor configured to operate as a correlation module…outside the system
The correlation module configured to [perform an abstract idea step]
A processor configured to operate as a recalculation module
A processor configured to operate as a sorting and display module
Displaying information
wherein a processor is configured, in response to a physically implemented input to the system,
These elements are merely instructions to apply the abstract idea to a computer because the additional elements in combination are no more than processors or modules (a nonce term) that perform abstract idea steps.  The limitations merely recite that steps are to be performed on a computer, with either the processor or a module performing the action.  This is similar to claiming that a "mathematical algorithm [is] being applied on a general purpose computer, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)."  Displaying information is also a step that generic computers perform.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Because Applicant's limitations, as analyzed in Prong 2, are no more than instructions to apply the abstract idea to a computer (both alone and in combination), Applicant has not recited significantly more than the abstract idea.  
Further, Applicant has claimed well-understood, routine, and conventional activity.  Applicant recites a "system" in the claims, and in par 0019 of the specification describes the system as "substantially similar to those of Yelp and/or other commonly known internet based systems."  Therefore, the additional element of the "system" (which, as yelp is on computers and servers, inherently includes processors, also claimed by Applicant) is well-understood, routine, and conventional activity because Applicant describes the additional elements as similar not only to Yelp but also "commonly known internet based systems."
Applicant then describes the computer that contains additional elements such as "processor" in par 023 as a "typical, general-purpose computer," which, like above, is described as well-understood, routine, and conventional.  Typical and general purpose are synonymous to well-understood, routine, and conventional.  Applicant recites in par 023 that "any actions described herein" may be "taken by the processor" which is a part of the "typical, general-purpose computer."  
Finally, modules are not given further description in the Specification except by their function, and that they "comprise one or more systems 300" which are the "typical, general-purpose computer," therefore the modules are also described as well-understood, routine, and conventional activity.    Because Applicant states that any of the actions taken, which is inclusive of the actions taken by modules, may be taken by a processor of a "typical, general-purpose computer," the modules are well-understood, routine, and conventional activity.  This is because they are merely the means substitute, and according to the structure in the Specification, they are comprised by the "typical, general-purpose computer."  As Applicant has not further described the modules, this reading of the structure in the Specification is appropriate and finds that Applicant has not claimed additional elements that are more than well-understood, routine, and conventional activity.  
Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Per claims 2, 9, and 16, which are similar in scope, the step of displaying is an additional element of displaying which is an apply it limitation because a generic computer can display information, regardless if a module is displaying or if the action is displaying.  See MPEP 2106.05(f)(2).  
	Per claims 3, 10, and 17, which are similar in scope, the step of sorting feedback as a function of a correlation value is a mental step because one could sort feedback as a function of a value mentally or on paper, for instance by comparing data fields to determine what is highest versus what is lowest.
	Per claims 5, 12 and 19, which are similar in scope, the action step of determining a social connection recommendation as a function of a correlation value is a mental step because one could mentally make a determination to recommend something as a function of a correlation value, or could perform this determination step on paper using predefined rules.  
	Per claims 6 and 13, which are similar in scope, the abstract idea is further defined with a group preference profile because one could mentally choose to group preference profiles.
	Per claims 7 and 14, which are similar in scope, a module is an additional element which in combination with the other elements is a mere apply it limitation (see MPEP 2106.05(f)(2)) and the receiving a group activity selection to determine a correlation is a mental step because one could receive information mentally then make a determination between a profile and a group activity selection.
	Therefore, claims 1-3, 5-10, 12-17, and 19 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz et al., US PGPUB 2017/0024765 A1 ("Barenholz") in view of Lee et al., US PGPUB 2013/0054698 A1 ("Lee"), in further view of Jain, US PGPUB 2013/0297593 A1 ("Jain"), in further view of Pollack, US PGPUB 2008/0098313 A1 ("Pollack").  
	Per claims 1, 8, and 15, which are similar in scope, Barenholz teaches a memory comprising in par 067, where a memory was taught.  See par 067: "As used in this specification of this application, the terms “computer”, “server”, “processor”, and “memory” all refer to electronic or other technological devices. These terms exclude people or groups of people. For the purposes of the specification, the terms display or displaying means displaying on an electronic device. As used in this specification of this application, the terms “computer readable medium” and “computer readable media” are entirely restricted to tangible, physical objects that store information in a form that is readable by a computer. These terms exclude any wireless signals, wired download signals, and any other ephemeral signals." 
	Barenholz then teaches a first preference profile and a second preference profile in par 026 where profiles are linked to one another, which teaches different profiles.  See par 026: "Different users (or user profiles) may be linked to one another within the social networking service based on, for example, explicitly declared social connections between them. However, it should be noted that the type of social connections between different users identified by server 132 are not limited to explicitly declared connections, and lists of users or other entities may be identified based on implicit relationships between them."  
	 Barenholz then teaches (per claim 8) Generate a profile, par 031 where a profile is generated.  See par 031: "For example, social graph 200 may be determined based on user 202's use of a computer-implemented social networking service or web site, as described above. For example, user 202 can generate a profile within the social networking service."
	Barenholz then teaches a processor configured to operate as a correlation module configured to determine a numerical correlation value between the first preference profile and the second preference profile by increasing a base correlation value in response to similarities between the first preference profile and the second preference profile in par 044 where a score is calculated for a strength of a suggestion, which teaches (in contrast to the weakness) an increase of a score.  The suggestion is based on "relation or relevance" to the user's existing set of connections (preference profile) and therefore teaches similarity.  That this is increased from a base value (base correlation value) is taught in par 040 where a "threshold probability" teaches the equivalent, because the score must be above the threshold probability to be recommended.  See par 044: "Server 132 may use the data related to user responses for previously displayed suggestions from the session log(s) (e.g., stored in database 134) as a parameter for calculating a score or conditional probability value representing a relative strength or weakness of a suggestion with respect to its determined degree of relation or relevance to the user's existing set of social connections 330. In some implementations, server 132 may use, for example, a prediction or ranking algorithm for assigning a relative score to each item or user suggestion in a predetermined set of suggestions/recommendations. The existing social connections of may be defined in a social graph (e.g., social graph 200 of FIG. 2, as described above) associated with the user 302.  See also par 040: "As will be described in further detail below, the relevance of a suggestion may be based on, for example, a threshold probability indicating a likelihood of a suggestion being related to the user's existing social connections 330 and therefore, being a suggestion for which the user 302 may have an interest in adding as a new social connection to the user's existing social graph."
	Barenholz then teaches and by decreasing the base correlation value in response to differences between the first preference profile and the second preference profile in par 046, where rejections (a user saying that the profiles are not similar) decrease the score, which then resets to a baseline value after a certain period of time.  This therefore teaches that the scores go below the baseline correlation value because their resetting back means that the score is later increased to the baseline value.  See par 046: "For example, each implicit rejection may be assigned a baseline score, which gets discounted during or after each session based on the number of times the suggestion has been displayed and the amount of time that has elapsed since the suggestion was displayed to the user previously. Further, the assigned score may be discounted multiple times across multiple sessions. In addition, the discounted score may persist with the suggestion on a permanent basis or alternatively, may dissipate or reset (e.g., back to the initial baseline value) after a predetermined period of time has elapsed."
	Barenholz then teaches a processor configured to operate as a sorting and display module configured to take an action as a function of the correlation value wherein the taking the action comprises operating a processor as a recalculation module to calculate a numerical revised rating value as a function of the correlation value and operating a processor as the sorting and display module in par 051 where item recommendations are displayed as a function of the similarity between the user and the user's connections.  See par 051: "As described above, the item recommendations being displayed may be from a predetermined set of item recommendations. In an example, the predetermined set of item recommendations may include new user suggestions based on, for example, the user's existing social contacts or connections within one or more lists or social graphs associated with the user, as noted above. These social contacts or connections may include, for example, members of a social group associated with the user and identified by the social networking service. The social group may have been declared by the user or another user."  That a numerical revised rating value is calculated as a function of the correlation value is taught in par 053 where the score can be discounted multiple times across multiple sections.  This is necessarily a function of the correlation value because the correlation value must be input in order to be discounted, and then that new value is the new input, which is further discounted.  See par 053: " Similarly, a relatively greater penalty may be applied to scores of item recommendations that have been displayed an equal number of times during a relatively shorter period of time. As such, the penalty applied to each score may be, for example, proportional to the number of times the suggestion has been displayed during a predetermined time period, as described above. Further, the assigned score may be discounted multiple times across multiple sessions."
Barenholz does not teach display the revised [] rating value.  Examiner notes that Barenholz teaches a numerical rating value but Barenholz does not teach displaying the revised rating value (already calculated by Barenholz).
Lee teaches providing a recommendation to a user through calculating an influence score.  See abstract.  
Lee teaches display the revised [] rating value in par 033 where the influence score is displayed, which teaches display the revised rating [] value because in par 036 the influence score is recalculated (and, as data, is displayed) see par 033: "Displaying the data on the device functions to present the data to the user. The data is preferably a recommendation, but can alternatively or additionally be the influence score (e.g. of the user or of a primary connection) or any other suitable data related to the influence score. The data can be displayed as an ordered list, as an overlay on a map, as a set of direction instructions, or displayed in any other suitable manner." See par 036: "The system preferably substantially instantaneously recalculates the user influence score for the vector once a suggestion is acted upon. The system preferably additionally records which type of suggestion the user is most receptive to, stores the suggestion type in the user profile, and tailors future suggestions based on the stored suggestion type."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the similarity of profile preferences and increasing/decreasing the value teaching of Barenholz with the displaying the revised rating value teaching of Lee because Lee teaches that by displaying the score, the user is taught "how to improve their influence score."  See par 036.  Barenholz's displaying teaches that recommendations are given to the user, but not an indication of how the recommendations are scored (ie, a display of the score).  See par 051.  One ordinarily skilled, therefore, would be motivated to combine Barenholz with Lee so that a user could see the scores and therefore have more of an impact in altering the recommendations given to the user.  This would improve Barenholz because it would give the user more information to fine tune the recommendations given to the user.  For these reasons, one would be motivated to modify Barenholz with Lee.  
	The combination of Barenholz and Lee do not teach wherein the first preference profile is generated as a function of answers provided to a preference assessment completed by a first user; and the second preference profile is generated as a function of answers provided to the preference assessment completed by a second user.
	Jain teaches a system for providing recommendations in social networking and tailoring recommendations to users.  See pars 002-003.
	Jain teaches wherein the first preference profile is generated as a function of answers provided to a preference assessment completed by a first user in par 039: "The user profile management module 204 enables a member to set preferences, provide personal data, or otherwise customize an account in association with membership in (or connection to) the social network. Profile setup can include facilitating entry of, for example, a username, user contact, email, telephone, picture, other attributes (e.g., age, gender, ethnicity, height, interests, expertise, etc.), online network site IDs/links, or the like. In a specific implementation, profile setup includes administering a questionnaire to the user to collect, from the user, information relating to an evolution of the user over time, e.g., the user's past with respect to multiple different categories, examples of which are provided above. The user profile management module 204 thus collects the information used to generate the profile objects that allow members to discover others that have similar pasts with respect to at least some categories."  Examiner notes that the questionnaire takes information, makes it into a profile, and generates "profile objects" which teaches under a broadest reasonable interpretation a "function of answers" because the outcome is that it enables one with a profile to discover others with similar pasts compared to at least some categories.  
	Jain then teaches and the second preference profile is generated as a function of answers provided to the preference assessment completed by a second user in par 039, above, and in par 041: "The search engine 208 enables a user to discover other users who have a similar or common past as the user, at least with respect to at least one category. The search engine 208 may interface with the user through text fields, drop down menus, or other user interface (UI) elements that allow the user to, among potentially other things, identify a particular category(ies), age range(s), and/or indicator(s) of interest. In this manner, the user can specify particular aspects of the user's evolution or past that are relatively more important to the user when searching for other users that have a similar past. As previously indicated, the searching may be carried out on profile objects, which may be used herein to graphically represent the evolution, past, or history of users with respect to various categories."  Par 039 teaches that members discover other members through the profiles and therefore Jain teaches that multiple members discover one another.  Par 041 also teaches that users are discovering each other.  This multiplicity therefore teaches a second preference profile.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the similarity of profiles teaching of Barenholz, as modified by Lee, with the function of answers to determine a profile teaching of Jain because Jain teaches an advantage in personalizing recommendations to a user's preferences in par 003:  "While some location-based discovery platforms exist, they do not personalize or tailor the provided recommendations to the user's preferences."  Jain further teaches that by tailoring recommendations to a user's preferences, location based recommendations can be improved.  This would improve Barenholz's teaching of items such as 'checked-in' geographic locations and reviews of geographic points of interest, as Jain teaches further refining these geographic elements with personalized information.  Because the combination of Jain with Barenholz and Lee would result in an improved recommendation and content system, one would be motivated to modify Barenholz and Lee with Jain. 
	Barenholz, Lee, and Jain do not teach wherein the processor is configured to, in response to a physically implemented input to the system, designate at least one of the first user and the second user as a host.
	Pollack teaches a system for managing events in a social networking system.  See abstract.
	Pollack teaches wherein the processor is configured to, in response to a physically implemented input to the system designate at least one of the first user and the second user as a host in par 086: "Users may schedule events and activities that are available to all users belonging to the social network. A scheduling user may also configure activities such that only selected network users are invited to participate. When the above information is retrieved from activities database 145, it is transmitted to the connected SNS terminal where it is displayed within a personal workspace interface (step 240)."  See par 087 where a touch screen is taught, for a physically implemented input to the system.  See par 094: "SNS 110 enables network users to schedule events that are available to other network users by personal invitation. For example, a home owner within a master-planned community social network may schedule a dinner party for other homeowners in the network based on close friendships with other homeowners. As such, the homeowner may schedule a dinner party event and invite only select network members (as will be discussed in greater detail in reference to FIG. 5). When such an event is scheduled and the user is invited to such event, it will appear in a pending invitations table 365 of the personal workspace interface 300."  This teaches a first user being designated as host.  See par 0103: "A short description field 530 enables user 100 to enter a general description for the event. For example, in scheduling a golf tournament, wherein proceeds will be donated to The American Cancer Society, user 100 may enter the abbreviated description, "Charity Golf Tournament", as this will be the description other users will see within the scheduled events table 350 of their personal workspace 300. A more detailed description of the event may be entered in the "Event Description" field 545. Such information may include, for example, "Proceeds from this event will go to The American Cancer Society to aide in cutting edge cancer research."  This teaches, as distinct from the first user, a second user being designated as host.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the profile similarity teaching of Barenholz, Lee, and Jain with the host designation teaching of Pollack because Pollack teaches in par 006: "two or more people, unknown to each other, who have geographic similarities and a desire to participate in like activities, still have a small chance of meeting each other, and an even smaller chance of meeting for the purpose of engaging in an activity they both enjoy."  This problem is solved by Pollack because in par 007 a mobile or in-home bulletin board is taught which allows these "similar" people to participate in activities together.  One would therefore be motivated to combine Barenholz et al. with Pollack because one would be able to make groups out of similar people, which would further improve the similar profile teaching of the above references.  For this reason, one would be motivated to modify Barenholz, Lee, and Jain with Pollack.  
	Per claims 2, 9, and 16, which are similar in scope, Barenholz, Lee, Jain, and Pollack teach the limitations of claims 1, 8, and 15, above.  Barenholz does not teach display the correlation value.  
	Lee teaches display the correlation value in par 033 where the influence score itself is taught as displayed (not the recalculated score as taught in par 036).  See par 033: "Displaying the data on the device functions to present the data to the user. The data is preferably a recommendation, but can alternatively or additionally be the influence score (e.g. of the user or of a primary connection) or any other suitable data related to the influence score. The data can be displayed as an ordered list, as an overlay on a map, as a set of direction instructions, or displayed in any other suitable manner."
	Per claim 3, 10, and 17, Barenholz, Lee, Jain, and Pollack teach the limitations of claims 1, 8, and 15, above.  Barenholz does not teach sorting a plurality of feedbacks as a function of the correlation value.  
	Lee teaches sorting a plurality of feedbacks as a function of the correlation value in par 033 where the data, which includes recommendations (which teaches feedbacks under a broadest reasonable interpretation because a recommendation is a kind of comment, like a feedback, about a product or item).  See par 033:  "The data can be displayed as an ordered list, as an overlay on a map, as a set of direction instructions, or displayed in any other suitable manner. The data is preferably displayed as a recommendation reference, wherein the recommendation reference can be the name of the recommendation, a picture associated with the recommendation (e.g. a picture taken by a primary connection, a picture from a venue website, etc.), a generic icon, or any other suitable visual display. The displayed data preferably includes actionable links associated with the recommendation reference, wherein selection of the recommendation reference can allow the user to perform an action, such as view a review on the recommendation, visit a website associated with the reference, make a reservation for the recommendation, notify the recommendation venue of an imminent visit, get directions to the recommendation, or any other suitable action. The displayed data can additionally include personalized data extracted from the primary connection from which the recommendation is derived, such as the primary connection's favorite dishes, favorite time of the week to visit the recommendation, or any other suitable data that can facilitate a personalized user experience."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the similarity of profile preferences and increasing/decreasing the value teaching of Barenholz with the sorting feedbacks teaching of Lee because Lee teaches that by displaying the score, the user is taught "how to improve their influence score."  See par 036.  Barenholz's displaying teaches that recommendations are given to the user, but not an indication of how the recommendations are scored (ie, a display of the score).  See par 051.  One ordinarily skilled, therefore, would be motivated to combine Barenholz with Lee so that a user could see the scores and therefore have more of an impact in altering the recommendations given to the user.  This would improve Barenholz because it would give the user more information to fine tune the recommendations given to the user.  For these reasons, one would be motivated to modify Barenholz with Lee.  
	Per claims 5, 12, and 19, Barenholz, Lee, Jain, and Pollack teach the limitations of claims 1, 8, and 15, above.  Barenholz further teaches taking the action comprises determining a social connection recommendation as a function of the correlation value in par 044 where "user suggestions" are also given to the user, which teaches social connection recommendation because it contrasts with the "item recommendations" also taught by Barenholz.  See par 044: " In some implementations, server 132 may use, for example, a prediction or ranking algorithm for assigning a relative score to each item or user suggestion in a predetermined set of suggestions/recommendations." This is further taught in par 047: " The categories of implicitly rejected suggestions may be based on, for example, a degree of similarity or relation between different suggestions (or the new/suggested user or social connection to which each suggestion corresponds)."
	Per claims 6 and 13, which are similar in scope, Barenholz, Lee, Jain, and Pollack teach the limitations of claims 1 and 8, above.  Barenholz further teaches wherein at least one of the first preference profile and the second preference profile comprise a group preference profile where in par 026 implicit relationships are derived to link social connections together.  This teaches a group preference profile under a broadest reasonable interpretation because the profiles are linked by their preferences for other users.  See par 026: "However, it should be noted that the type of social connections between different users identified by server 132 are not limited to explicitly declared connections, and lists of users or other entities may be identified based on implicit relationships between them. For example, implicit relationships may be derived based on the interactions between different entities in association with the same data source (e.g., an interactive portion of a web page). Examples of such user interactions may include, but are not limited to, interactions between different users on a public forum or chat interface hosted at a public web site or interactions between users in a similar forum or chat interface that is provided by the social networking service." 
	Per claims 7 and 14, which are similar in scope, Barenholz, Lee, Jain, and Pollack teach the limitations of claims 1 and 8, above.  Barenholz further teaches a group consensus module configured to receive a group activity selection from a first user associated with the first preference profile and determine a correlation between the second preference profile and the group activity selection in par 028 where users may "create" and "use" social circles in order to join groups.  For example, users who choose "coworkers" teach that a first user (who has a first preference profile) and a second preference profile (of a second user) are coworkers in a group.  This teaches receive a group activity selection from a first user associated with the first preference profile.  Then, Barenholz teaches a correlation between the second preference profile and the group activity selection in par 039 where the suggestions are determined from social contacts or connections from social groups, as taught in par 028.  See par 028:  "For example, the user may have different groups of friends, coworkers and family, and there may be some overlap among those groups (e.g., a coworker who is also considered to be a friend, a family member who is also a coworker). Through the creation and use of social circles, the user of a social networking service can organize and categorize social networking contacts into various different groupings."  See par 039: "The larger predetermined list of suggestions may be based on, for example, the user's existing social contacts or connections 330 within one or more lists or social graphs associated with the user, as noted above. These social contacts or connections may include, for example, members of at least one of the social groups 310 associated with the user and identified by the social networking service. Each of the social groups 310 may have been declared by user 302 or another user of the social networking service, e.g., who may have added user 302 to the group via the social networking service."
	Therefore, claims 1-3, 5-10, 12-17, and 19 are rejected under 35 USC 103.  
Response to Arguments 
35 USC 101
Applicant argues that "the physical input overcomes 101."  However the physical input is an applied computer function because generic computers use physical inputs to allow users to enter or interact with a system.  See MPEP 2106.05(f)(2).  Therefore, the 101 is maintained.
35 USC 103
Applicant argues that the amendment is not taught by the above references.  Examiner agrees but after further search and consideration new art is found and applied, and therefore the argument is not persuasive.  
Prior Art Considered Relevant 
The following prior art is considered relevant to Applicant's disclosure:
Eid, Ahmed, "Doodle" [online], published on May 22, 2013, available at: < http://newtech.coe.uh.edu/tool-name.cfm?toolid=185&toolname=Doodle >.
Doodle is an online tool which enables people to schedule group events including polling for alternative dates/times, which teaches hosting.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689